Name: Commission Regulation (EEC) No 1266/84 of 8 May 1984 amending Regulation (EEC) No 937/84 opening an invitation to tender for the refund for the export of common wheat not intended for human consumption to countries of zones I, II a), III, IV, V, VI, VII a) VII c), the German Democratic Republic and the Iberian Peninsula
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 123/6 Official Journal of the European Communities 9. 5. 84 COMMISSION REGULATION (EEC) No 1266/84 of 8 May 1984 amending Regulation (EEC) No 937/84 opening an invitation to tender (or the refund for the export of common wheat not intended for human consumption to countries of zones I, II a), III, IV, V, VI, VII a), VII c), the German Democratic Republic and the Iberian Peninsula whereas Annex II to that Regulation prescribes the reference methods for the treatment of common wheat ; whereas that Annex requires amendment in the light of new technical information ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas, in Commission Regulation (EEC) No 937/84 (4), an invitation to tender for the refund for the export of common wheat not intended for human consumption to countries of zones I, II a), III , IV, V, VI, VII a), VII c), the German Democratic Republic and the Iberian Peninsula was opened ; HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 937/84 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 9 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 164, 14. 6 . 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 96, 6 . 4 . 1984, p. 14. 9 . 5. 84 Official Journal of the European Communities No L 123/7 ANNEX Reference methods for treatment of the common wheat Method No 1  Colouring The wheat must be treated with one of the colouring matters listed below in such a way that it contains a quantity of colouring matter at least equal to that shown in column 4, that at least 5 % of the grains are coloured and that these are evenly distributed throughout the entire quantity of wheat. TABLE OF COLOURING MATTERS Common name of colouring matter Scientific name Colour index Minimum quantity in parts per million by weight 1 2 3 4 Patented Blue V Calcium salt of the disulphonic acid of m-hydroxytetraethyl diaminotri ­ phenyl-carbinol anhydride V 42.051 20 (&gt;) 32 0 Acid brilliant green BS (Lissamine green) Sodium salt of di-(/&gt;-dimethyl ­ &gt;-dimethyl ­ pho-naphtho-fuchsinimon monium 44.090 20 0 32 0 Amaranth Trisodium salt of l-(4-sulpho-l ­ l-(4-sulpho-l ­ phonic acid 16.185 20 0 32 0 (') 80 % concentration . 0 50 % concentration . Method No 2  Addition of fish oil or fish liver oil (a) Fish oil or fish liver oil, filtered, not deodorized, not decolourized, with no additives. (b) Characteristics : minimum iodine content : 120, colour content : 7-14 (GÃ ¤rtner) or 5-19 (FAC), acidity between : 3 and 4 %, maximum point of solidification : 1 0 °C. (c) Minimum quantity to be used per tonne of wheat to be treated : four kilograms. (d) The treating apparatus must be such that at all times the oil is evenly distributed throughout the wheat. (e) The temperature of the oil used must be kept at a level sufficient to ensure such even distribution.